Citation Nr: 1313938	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-34 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for residuals of prostate cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1972 and from June 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, denied service connection for prostate cancer and determined that new and material evidence had not been received in order to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals VA treatment records dated through August 2012 which were considered in the most recent November 2012 supplemental statement of the case.  The remaining records are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The reopened issue of entitlement to service connection for diabetes mellitus and the issue of entitlement to service connection for residuals of prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final August 2002 rating decision, the RO denied service connection for diabetes mellitus.

2.  Evidence added to the record since the final August 2002 RO denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus. 

CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2012)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of this issue is deferred pending additional development consistent with the VCAA.

The Veteran claims that his diabetes mellitus is related to his exposure to herbicides during his military service.  Specifically, the Veteran contends that he served at the Ubon Air Force Base in Thailand and traveled between Thailand and Vietnam by helicopter to assist in rescue missions from March 1971 to March 1972.  He also contends that he fought fires along the perimeter of the base at Ubon.  Therefore, he claims that service connection is warranted for diabetes mellitus. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that a Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6).  Diabetes mellitus is a disease that is recognized to be presumptively related to herbicide exposure.  38 C.F.R. § 3.309(e).

Recent findings indicate that herbicides were also used in Thailand.  In May 2010, VA published a "Compensation & Pension (C&P) Service Bulletin" which establishes "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicides on the fenced in perimeters of military based in Thailand intended to eliminate vegetation and ground cover for base security purposes.  VA determined that a special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  It was also noted that "if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicides exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961 to May 7, 1975."  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, in a rating decision dated in January 1998 and issued in February 1998, the RO denied service connection for diabetes mellitus.  At the time of such decision, the RO considered the Veteran's service treatment records, private treatment records from Dr. Vereen, Red River Army Depot, K. Allen, and St Michael's Hospital, and a July 1997 VA examination report.  The Board notes that the Veteran's service medical records show that he was treated for various complaints at the dispensary located at Ubon Air Force Base in Thailand in September 1971, November 1971, January 1972, and February 1972.  Specifically, the RO noted that, the Veteran had failed to submit a "well grounded claim" as his service treatment records were negative for a diagnosis, treatment, or other findings of this condition.  As such, the RO concluded that service connection was not warranted as such condition was not incurred in or aggravated by military service.  

Thereafter, additional medical records from Wadley Regional Medical Center and Dr. Contreras were received within one year of the issuance of the February 1998 rating decision.  In this regard, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  While such records did not pertain to the Veteran's diabetes mellitus, the RO reconsidered the Veteran's claim for service connection for such disease in a rating decision dated in April 1998 and issued in May 1998.  The RO again denied service connection for diabetes mellitus on the basis that such was not incurred in or related to the Veteran's military service, and did not manifest to a compensable degree within one year of service discharge.  

The Veteran was advised of such decision and his appeal rights in May 1998.  Thereafter, he entered a notice of disagreement as to the denial of service connection for diabetes mellitus later in May 1998.  A statement of the case was issued in June 1999.  While the Veteran submitted a timely substantive appeal in July 1999, he specifically limited his appeal to other issues.  Therefore, he did not submit a timely substantive appeal regarding the issue of entitlement to service connection for diabetes mellitus.   Additionally, no evidence pertaining to the Veteran's claim for service connection for diabetes mellitus was received prior to the expiration of the appeal period stemming from the May 1998 rating decision.  38 C.F.R. § 3.156(b).  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

However, the Veteran's service personnel records were added to the file in July 2002.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. 
§ 3.156(c)(1)(i).  In this regard, the Veteran's service personnel records reveal that he served as a fire protection specialist and driver/operator for firefighting vehicles.  In this regard, it was noted that his duties included maneuvering apparatus into proper position, controlling water or foam pressure to conform with the amount of hose in use, operating single and multiple vehicle turret nozzles applying foam or water streams during firefighting and rescue operations, and performing preventive maintenance on assigned firefighting vehicles.  The Board notes that such performance evaluation is dated during the time the Veteran was at Ubon Air Force Base in Thailand and details his duties as a fire protection specialist, which he alleges resulted in his exposure to herbicides along the perimeter of the base at Ubon.  Therefore, the Board finds that the newly received service personnel records are relevant to the Veteran's claim.  As such, the May 1998 rating decision is not final.  
 
Thereafter, the Veteran's claim for service connection for diabetes mellitus was again denied in an August 2002 rating decision.  Specifically, the RO noted that, while there was a current diagnosis of diabetes mellitus, there was no indication of diabetes mellitus during the Veteran's military service, and no link between the Veteran's current diabetes mellitus and his military service, to include presumptive service connection for those Veterans who are presumed to have been exposed to herbicides during their service pursuant to 38 C.F.R. §§ 3.307, 3.309(e).     

In August 2002, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for diabetes mellitus was received until March 2007, when VA received his application to reopen such claim.  Therefore, the August 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2012)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b); however, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for diabetes mellitus was received prior to the expiration of the appeal period stemming from the August 2002 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.   

The Board finds that the evidence received since the August 2002 rating decision is new and material.  Significantly, the Veteran has offered additional details surrounding his alleged in-service herbicide exposure.  In this regard, he has  contended that he was a firefighter at Ubon Air Force Base in Thailand and fought fires along the perimeter of the base from March 1971 to March 1972.  This information was not previously noted at the time of the August 2002 rating decision.  This new contention provides a plausible basis for granting service connection for diabetes mellitus based on presumptive service connection for those Veterans who are presumed to have been exposed to herbicides during their Vietnam-era service pursuant to 38 C.F.R. §§ 3.307, 3.309(e).  The Board finds that such evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus.  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for diabetes mellitus. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for diabetes mellitus and residuals of prostate cancer so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The Veteran is seeking service connection for diabetes mellitus and residuals of prostate cancer, which he claims is the result of exposure to herbicides.  The Board finds that further development is warranted with respect to his allegation that such disorders are due to herbicide exposure. 

In this regard, as above, the Veteran contends that he served at the Ubon Air Force Base in Thailand and he fought fires along the perimeter of the base from March 1971 to March 1972.  As such, the Veteran alleges that he was exposed to herbicides during this service and notes that diabetes mellitus and prostate cancer are included in the list of presumptive disorders in 38 C.F.R. § 3.309(e).  Therefore, he claims that presumptive service connection for such disorders is warranted. 

The DD 214 from the Veteran's first period of service shows that the Veteran's military occupational specialty was "57150 FIRE PRO SPECL" and that he had 11 months and 26 days of foreign and/or sea service during his first period of military service in Indochina.  As above, the Veteran contends that he was stationed at Ubon Air Force Base in Thailand from March 1971 to March 1972.  While the Veteran's available personnel records do not show where the foreign and/or sear service was located beyond Indochina, his service medical records show that he was treated for various complaints at the dispensary located at Ubon Air Force Base in Thailand in September 1971, November 1971, January 1972, and February 1972.  Therefore, the Board finds that the Veteran was stationed at Ubon Air Force Base in Thailand during the requisite time frame.    

VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include Ubon Air Base.  See M21-1MR  at IV.ii.2.C.10.q.  Further direction indicates that, if the Veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure is acknowledged.  In the instant case, the evidence does not show, nor does the Veteran contend, that he was a member of the security police.  Rather, he claims that his duties as a fire protection specialist took him to the perimeter.  

The Manual further indicates that a copy of the Compensation Service's "Memorandum for the Record" shown in M21-1MR, Part IV, Subpart ii, 2.C.10.r. should be placed in the Veteran's claims file.  Such is not currently of record and, therefore, should be associated with the claims file on remand.

Thereafter, if the Veteran has provided sufficient detail, as the case is here, the case should be referred to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  In this regard, the Board finds that the record indicates that the Veteran served at Ubon Air Base in Thailand during the requisite time period, at least from September 1971 to February 1972, and has provided details of his service as a fire protection specialist during such service, which is confirmed by his service personnel records.  Therefore, the Board finds that a remand is necessary in order for the AOJ to send a request to JSRRC in an effort to verify his exposure to herbicides consistent with his service in Thailand. 

Accordingly, the case is REMANDED for the following action:

1. Place a copy of the Compensation Service's "Memorandum for the Record" shown in M21-1MR, Part IV, Subpart ii, 2.C.10.r. in the claims file.

2. Send a request to JSRRC in an effort to verify the Veteran's exposure to herbicides consistent with his service at Ubon Airbase from at least September 1971 to February 1972.  JSRRC should be provided with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran detailing any duties that required him to be at or near the base perimeters.  In this regard, the Veteran contends that his duties as fire protection specialist exposed him to the perimeter of the base in that he fought fires along the perimeter.  All requests and responses received should be associated with the claims file.  If such verification is not possible, it should be so certified for the record (along with a description of the extent of the verification conducted).

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


